TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00479-CR



                             Jeremy Ryan McClintock, Appellant

                                                v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 07-781-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jeremy Ryan McClintock seeks to challenge his conviction for three counts of

forgery. A document filed by the trial court clerk contains this statement:


       Defendant agrees to plead guilty to the above specified offense(s), true to
       enhancement allegations, if any, judicially confess, waive any right to appeal this
       case or expunge or seal any records related to any offenses included in the plea
       agreement. In addition, all evidence seized in connection with the arrest and
       prosecution may be destroyed.

       State agrees to recommend the defendant pleas open to the Court and agrees to
       waive his right to appeal.


(Underlining in original, bold emphasis added, italicized emphasis handwritten on blank in

document.) The trial court certified that McClintock does not have the right to appeal because he

waived the right of appeal. See Tex. R. App. P. 25.2(d).
              The appeal is dismissed. Id.



                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: November 21, 2008

Do Not Publish




                                                2